Citation Nr: 0605855	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-10 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder, prior to May 16, 2005.  

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder, after May 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran has confirmed active duty service from September 
1950 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
rating.  The veteran filed a timely appeal with respect to 
the rating.  

In October 2004, the Board remanded the claim for further 
development.  Such was undertaken by the Appeals Management 
Center (AMC), who then issued a rating decision and 
supplemental statement of the case in October 2005, 
increasing the veteran's disability rating from 50 to 70 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issue remains in appellate status.


FINDINGS OF FACT

1.  Prior to May 16, 2005, the veteran's post-traumatic 
stress disorder was manifested by frequent nightmares 
followed by insomnia, the presence of intrusive thoughts, 
irritability, and a depressed mood.

2.  Since May 16, 2005, the veteran's post-traumatic stress 
disorder has been manifested by frequent nightmares followed 
by insomnia, the presence of intrusive thoughts, major 
depressive disorder, and major impairment in relationships.

3.  The veteran has not at any time during the appeal period 
exhibited suicidal or homicidal ideation, gross impairment of 
thought processes or in behavior, short or long term memory 
lapse, or other symptoms on a par with the level of severity 
exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, prior 
to May 16, 2005, for post-traumatic stress disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for a rating in excess of 70 percent, after 
May 16, 2005, for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for post-traumatic 
stress disorder (PTSD).  In this context, the Board notes 
that a substantially complete application was received in 
June 2000.  In March 2001, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  In response to this letter, the veteran 
responded that he had nothing further to submit.  Thus, the 
Board finds that the content and timing of the March 2001 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

The veteran raised the issue of an increased rating in his 
notice of disagreement received in March 2002.  Therefore, 
this is a down-stream issue in which VCAA notice is not 
required, since VA already has given proper VCAA notice 
regarding the original service connection claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Regardless, VA notified 
the veteran of its additional duties in November 2004.  

Particularly, the AMC notified the veteran of information and 
evidence necessary to substantiate his claim for an increased 
evaluation, as well as of information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  He was instructed at this time to submit any 
evidence in his possession that pertained to his claim.  He 
did not respond.  Thus, the Board finds that the veteran has 
received adequate notice.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  In January 2004, the 
veteran notified VA that all of his treatment for PTSD had 
been at the VA Medical Center in New Orleans.  In his May 
2005 examination, the veteran clarified that he sought 
treatment through VA for this disorder once or twice in 2000 
or 2001.  Currently of record are VA outpatient clinical 
records dated from July 2000 to March 2001, the earliest of 
which clearly indicates that it was the veteran's initial 
contact with a VA medical facility regarding treatment for 
PTSD.  Three other mental health clinic entries follow.  
Therefore, the Board finds that all relevant treatment 
records have been secured.  Additionally, the Board notes 
that the veteran has been medically examined twice in 
conjunction with his claim, most recently in May 2005.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In deciding the veteran's claim, the Board will consider the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  

Service connection was established for PTSD by rating 
decision in June 2001 and assigned a 50 percent rating under 
DC 9411.  By decision dated in October 2005, the evaluation 
was increased to 70 percent, effective May 16, 2005.

Under the rating criteria for mental disorders, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In assessing the level of impairment resulting from the 
veteran's PTSD, the Board observes that two examiners have 
offered Global Assessment of Functioning (GAF) scores for 
this veteran throughout the course of the appeal.  In January 
2001, the veteran's GAF score was noted to be 55.  In May 
2005, his score was 42.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score between 51 and 60 indicates 
moderate symptoms (e.g., flattened affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).  A GAF 
score in the 41 to 50 range reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that an examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  It is 
further noted that GAF scores involving the "moderate" and 
"serious" scoring categories encompass a wide range of 
symptomatology, which includes those symptoms held as 
examples in the Schedule in both the 50 and 70 percent 
categories.  Thus, the Board cannot conclude that a GAF score 
such as the veteran's 42 in May 2005, which falls within the 
range of "serious symptoms," will automatically result in a 
70 percent (or higher) rating.  A more nuanced analysis is 
required; therefore, the veteran's GAF scores will be 
discussed in the context of the balance of the evidence 
below. 

Outpatient clinical records, dated from July to October 2000, 
reveal that the veteran presented to his primary care 
physician with complaints of recurrent nightmares surrounding 
his combat experiences.  Subsequent evaluation demonstrated 
that the veteran did not have any suicidal or homicidal 
ideation, nor did he experience hallucinations or other 
delusional symptoms.  On one occasion, he was noted to have 
fatigue that was likely related to depression, which was 
thought to be related possibly to PTSD.

On VA examination in January 2001, the veteran was observed 
to be dysphoric, but otherwise alert and oriented.  He was 
cooperative.  The examiner found no evidence of cognitive 
dysfunction, short or long term memory lapse, or suicidal or 
homicidal ideation.  

The veteran reported that he had been married to the same 
woman since 1950, and had held the same job as an emergency 
medical technician from 1975 until his retirement in 1997.  
He tended to anger easily and snap at people, to include his 
wife and co-workers.  His primary psychological complaints 
centered upon sleep disturbances, such as nightmares and 
subsequent insomnia.  He also reported intrusive daytime 
thoughts, and a lack of desire to go out with his wife or see 
others socially.  A diagnosis of PTSD was established. 

In March 2001, the veteran reported feeling depressed due to 
his physical disabilities, for which he had been hospitalized 
frequently during the prior eight months.  He specifically 
stated that he was depressed because he could not do the 
things he once did, and had to depend strictly on his wife.  
It is noted that the veteran's clinical  records reveal 
considerable treatment for various heart disorders. 

In sum, prior to his May 15, 2005 VA examination, the 
veteran's PTSD was primarily manifested by frequent 
nightmares followed by insomnia, the presence of intrusive 
thoughts, irritability, and mild depression.  The Board finds 
that these symptoms are adequately compensated by the 
veteran's currently assigned 50 percent rating.  He had a 
flattened affect, with a demonstrated disturbance of mood and 
difficulty in establishing and maintaining effective social 
relationships. 

The Board observes that prior to May 2005, the veteran's 
symptoms did not more nearly approximate those contemplated 
by the higher rating categories.  For instance, while the 
veteran had a deficiency in mood, he remained living with his 
wife and children, was able to function independently in 
terms of personal hygiene and mobility, and showed no signs 
of poor judgment or cognitive impairment.  He was not 
suicidal, nor did he act out obsessional rituals impairing 
his ability to function.  He remained in control of his 
impulses, and cognizant of his surroundings.  Barring any 
evidence of these or similarly serious symptoms, an initial 
rating in excess of 50 percent is not warranted. 

During the course of his May 2005 VA PTSD examination, 
however, the veteran reported having an increasingly 
difficult time falling asleep, and experiencing hypervigilant 
reactions, such as checking and rechecking the locks on his 
doors and windows.  He continued to have nightmares.  He also 
reporting being more irritable and argumentative with his 
wife, who was his only social contact.

The veteran continued to be alert and oriented, as well as 
cooperative.  He was neatly groomed and behaved appropriately 
during the examination.  He had no short or long term memory 
loss.  His speech was appropriate in content as well as in 
production, volume, and clarity.  He specifically denied 
active hallucinations, delusions, or suicidal or homicidal 
ideation.  His symptoms were summed up as having daily 
intrusive thoughts and flashbacks, feelings of uneasiness, 
avoidance behaviors, and sleep disturbances.  The examiner 
concluded that the veteran demonstrated major impairment in 
mood, relationships, leisure time activities, and self-
esteem, specifically noting that the veteran's disability had 
worsened since the 2001 VA examination.

Specifically in terms of the veteran's mood, he was noted to 
have major depressive disorder, explained as a depressed mood 
50 percent of the time, being hopeless and pessimistic about 
the future.  The examiner noted that this major mood 
impairment was likely secondary to both his PTSD and his 
number of medical problems, to include significant heart 
disorders, but that any degree due to one or the other was 
impossible to conclude.  

Based on the May 2005 examination, the veteran's disability 
rating was increased to 70 percent disabling.  The Board 
finds that the record after May 2005 does not demonstrate 
that a rating in excess of 70 percent is warranted.  Without 
doubt, the veteran's disability causes him significant 
impairment of mood, namely a near-continuous depression.  
However, there is nothing in the record to indicate that this 
veteran is affected by a gross impairment in his thought 
processes or behavior, as he remains consistently oriented to 
time and place, without any memory loss, and without any loss 
of impulse control.  He specifically denied persistent 
delusions or hallucinations and has not presented as a danger 
to himself or others.  While the veteran's examination 
confirms that he has serious impairment, it is not on par 
with the level of symptomatology contemplated in the maximum 
rating category.  Thus, a rating in excess of 70 percent, 
after May 19, 2005, is not warranted. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the veteran's PTSD causes 
marked interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the Schedule. 	
ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder, prior to May 16, 2005, is 
denied.  

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder, after May 16, 2005, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


